Exhibit 10.4

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE MONOGRAM RESIDENTIAL TRUST, INC.
SECOND AMENDED AND RESTATED INCENTIVE AWARD PLAN
Name of Grantee:    __________________________________________    
No. of Restricted Stock Units:    _________________________
Grant Date:    _________________________
Pursuant to the Monogram Residential Trust, Inc. Second Amended and Restated
Incentive Award Plan (the “Plan”), Monogram Residential Trust, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock (the “Stock”) of the Company.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until shares of Stock
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions imposed on the
Restricted Stock Units shall lapse on the Vesting Dates specified in the
following schedule so long as the Grantee remains in service as a member of the
Board on such Dates.
Incremental Number of 
Restricted Stock Units Vested
Vesting Date
___________(33⅓%)
The earlier of the first anniversary of 
Grant Date or the first annual stockholder meeting following Grant Date


____________(33⅓%)
The earlier of the second anniversary of Grant Date or the second annual
stockholder meeting following Grant Date


_____________(33⅓%)
The earlier of the third anniversary of Grant Date or the third annual
stockholder meeting following Grant Date

Notwithstanding the foregoing, the Grantee shall become fully vested in the
Restricted Stock Units in the event of his death or disability while serving on
the Board or in the event of a Change of Control.




--------------------------------------------------------------------------------



3.    Termination of Service. If the Grantee’s service with the Company and its
Subsidiaries terminates for any reason (other than death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.
4.    Issuance of Shares of Stock. Within 30 days after the earliest of (a) a
Change of Control, (b) the Grantee’s “separation from service” from the Company
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, or (c) the Grantee’s death, the Company shall issue to the Grantee (or
the Grantee’s estate, in the case of death) the number of shares of Stock equal
to the aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.
5.    Dividend Equivalent Rights. Prior to the settlement date provided in
Paragraph 4 above, on each date that the Company makes a dividend payment on its
Stock to its stockholders, it shall make a cash payment to the Grantee in an
amount equal to the product of (x) the amount of dividend payable per share of
Stock multiplied against (y) the number of Restricted Stock Units awarded to the
Grantee under this Award.
6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
7.    No Obligation to Continue as a Director. Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.
8.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
9.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

2



--------------------------------------------------------------------------------



10.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
MONOGRAM RESIDENTIAL TRUST, INC.
By:    ________________________________
Daniel J Rosenberg
Senior Vice President, General Counsel
and Secretary
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:    ________________________        ___________________________________    
Grantee’s Signature

3

